UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 04-7166




In Re:       MATTHEW VIRTUE,

                                                              Petitioner.




                   On Petition for Writ of Mandamus
                              (CA-04-82)


Submitted:    October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Matthew Virtue, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Matthew Virtue petitions for writ of mandamus.               He seeks

an   order    granting     his    immediate   release        from   the   Federal

Correctional    Center     and    placement   in   a   Community      Corrections

Center.

             Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).                Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                   See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

             The relief sought by Virtue is not available by way of

mandamus. Accordingly, although we grant Virtue’s motion to submit

additional authority, we deny the petition for writ of mandamus.

We   dispense   with     oral    argument   because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                     - 2 -